Title: To John Adams from Nathan Mayo, 4 July 1800
From: Mayo, Nathan
To: Adams, John


				
					Sir,
					July 4, 1800
				
				At a time, like the present, when every heart is overflown at the remembrance of the never to be forgotten Fourth of July:When the public mind is much agitated, in regard to the event of both foreign and domestic affairs:—When a change of administration in the Federal Government is aimed at, which if effected, we apprehend will be productive of great national evils:—When to be most popular, is to be active in fault–finding and clamorous against the laws and measures of Government:When addresses are almost grown out of use, from what they were a few years past:—When calling our reflections back to the first dawn of American Revolution, we behold the many singular advantages this country has derived, through the whole course of her struggles, down to the present moment, by your steady attachment to her cause:—While we behold you regularly pursuing the golden rule, chalked out by your worthy predecessor.We take the liberty of offering a few, among the many of our heart-felt sentiments, in the following very interesting subject, viz:We do most solemnly and sincerely declare to you, Sir, and to the world, that we are generally pleased with the measures of government, both in a legislative and executive capacity, so far as we have understood the business—and,That we highly approve of the disposition of the First Magistrate of the nation for the security of that most valuable and inestimable blessing PEACE, both at home and abroad, upon honourable terms.These we hope will be handed down unimpaired to our latest posterity.But if after all, we should be reduced to the sad necessity of having recourse to arms (which God forbid) for the defence of our country, its Constitution or law, either from foreign-invasion, or domestic commotion, the Jacobins of the day shall not have us among the number to demonstrate the truth of their calculations, that we are a divided people; or that the Lilliputian ties are by us dissolved.During our late struggle for liberty we bore a considerable part in the calamities of our country, which evinces to us the evils of war, leaving on our minds impressions not early forgotten.Yet desperate as the case may be, we are determined to risk our lives and fortunes in the support of our constitutional rights and privileges, it being a government of our choice, and which possesses our fullest confidence.These are sentiments, not from mere matter of form or we should have been among the former; nor yet to run with the current of the times, or we should have been on the other side.Therefore, hope, they will not be considered as improper, or ill timed.Most fervently we pray the Omnipotent God, for a long continuance of your days; and that the same wisdom and virtue, which have hitherto been your attendants, may accompany you through a long extended and happy life.Signed by order, / and in behalf of the whole, 
				
					Nathan Mayo, Chairman.
				
				
			